UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY WASHINGTON,

                                Plaintiff,
                                                                      19-CV-601
                        -v-
                                                               ORDER OF SERVICE
 A.L.J. JANE DOE, P.S.R. JUDY ROE,

                                Defendants.

J. PAUL OETKEN, United States District Judge:


       Before the Court is Plaintiff’s Second Amended Complaint, naming Defendants Brigitte

Fortune, Edward Delrio, and G. Bubb. (Dkt. No. 16.) The Court has screened the complaint and

determined that service on the defendants is appropriate. To allow Plaintiff to effect service on

Defendants Fortune, Delrio, and Bubb through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue a summons

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

       It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the

summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff also must notify the Court in writing if

Plaintiff’s address changes, and the Court may dismiss the action if Plaintiff fails to do so.




                                                  1
                                       CONCLUSION

       The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

Defendants Fortune, Delrio, and Bubb, and deliver all documents necessary to effect service to

the U.S. Marshals Service.

SO ORDERED.

 Dated:   December 5, 2019
          New York, New York

                                                               J. Paul Oetken
                                                         United States District Judge


COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                               2
                      DEFENDANTS AND SERVICE ADDRESSES

Board of Parole Counsel’s Office
Attn - SALJ Brigitte Fortune
1220 Washington Ave.
Albany, New York 12226

Edward Delrio
314 W. 40th St., 4th Fl.
New York, New York 10018

Revocation Specialist G. Bubb
201 S. James St.
Peekskill, New York 10566




                                     3
